DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment filed July 27, 2021, claims 4, 5 have been cancelled, and new claim 6 has been added. Claims 1-3, 6 are pending.
In view of the terminal disclaimer filed July 27, 2021, the rejection of claims 1 -6 on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,449,531 B2, has been withdrawn. The rejection of claims 1 -6 on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 7,265,189 B2, has been withdrawn. The rejection of claims 1 -6 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 7,393,510, has been withdrawn. 
In view of the amendment filed July 27, 2021, the objection of claim 5 has been withdrawn. The rejection of claims 4-5 under 35 U.S.C. 103 as being unpatentable over Lerner (US 3,410,057), has been withdrawn.
Because the instant office introduce new issues, this office action is a non-final rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lerner (US 3,410,057).

    PNG
    media_image1.png
    410
    791
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    403
    795
    media_image2.png
    Greyscale



Regarding the claiming terms “reticulated” and “monolith”, an online dictionary provides the following definitions. Since Lerner (Figures 1-10) clearly disclose networks of voids having irregular shape, size, and randomly orientation, and Lerner (Figures 5, 6, 9) clearly indicates that the packing materials are monolithic and having the shape of a rectangle block or a round disk, meeting the requirement of claim 2. Therefore, the examiner has a reasonable basis to believe that the structures disclosed in Lerner would be considered “reticulated elements” and “monolithic” as well, meeting the requirement of claim 3.

    PNG
    media_image3.png
    365
    720
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    528
    756
    media_image4.png
    Greyscale

Regarding claims 1-3, Lerner teaches a method of separating at least one process stream into one or more component process streams having desired compositions (col. 11, lines 16-18) in a component separation unit (Figures 1 -10, particularly Fig. 10), the method comprising the steps of:
a) providing a plurality of randomly packed reticulated elements (see figures 3, 4, 6-8) within a process unit, wherein the reticulated elements are sized such that there is a significant and varied void space there between, and wherein the entire depth of the randomly packed reticulated elements is capable of filtering contaminants from the process stream (col. 11, lines 24-27); and

    PNG
    media_image5.png
    526
    718
    media_image5.png
    Greyscale

(b) contacting the contaminated process stream with the reticulated elements to filter contaminants from the contaminated process stream on a surface of the reticulated elements while allowing the process stream to pass through the significant and varied void space between the reticulated elements to produce a substantially decontaminated process stream, (col. 11, lines 16-18, 26; Fig. 10, stream 38).

    PNG
    media_image6.png
    746
    620
    media_image6.png
    Greyscale


	Regarding the recitation “depth of the randomly packed reticulated elements within the process unit is at least six inches” of claim 1, the recitation “depth of the randomly packed reticulated elements within the process unit is at least one foot” of claim 6, Lerner (col. 7, line 48-51) clearly disclose a packing depth of about twelve inches.

    PNG
    media_image7.png
    74
    452
    media_image7.png
    Greyscale



Applicant's arguments filed July 27, 2021 have been fully considered but they are not persuasive. Applicants argue that the claims are allowable because Lerner does not disclose the depth of the randomly packed reticulated elements within the process unit as claimed. However, Lerner (col. 7, line 48-51) clearly disclose a packing depth of about twelve inches.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexa Neckel can be reached on 571-272-1446.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM K CHEUNG/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
William K. Cheung, Ph. D.
Primary Examiner
July 27, 2021